DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the Application No. 16/704,639 filled on 12/05/2019.
Claims 1-8 are presented for examination.

Claim Objections
Claims 1-8 are objected to because of the following informalities:
a)	Regarding claim 1, the numeric number 5, 10, 15, 20 and 25 on the left of the claim language should be deleted. Claims 2-8 are objected for the same reasons as discussed above with respect to claim 1. Appropriate correction is required. 

Claim Interpretation 
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “command value outputting section” in Claims 1 and 7; “storing section” in claims 1, 7 and 8;  “position correction processing section”  in claims 1-3, 7 and 8; “calibration processing section” in claims 3 and 4; have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because they use a 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
	
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
As described above from the 112(f) interpretation, the disclosure does not provide adequate structure for the “storing section” to perform the claimed function in claims 1, 7 and 8. The specification simply cites storing section and none of the drawing discloses “storing section” except the storage device 25 in Fig. 2. There is no linked in the specification whether the storing device is same as the storage device 25. Therefore, the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. 
Therefore, the claims 1, 7 and 8 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.
Claims 2-6 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on the rejected claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 8 cites an element "thermal displacement amount estimation device", wherein the particulars are not being specifically described within the specification.  A review of the publication, US 20200230829, of the instant application,  Para. [002], simply cites “a thermal displacement amount estimation device. The examiner fails to find any particulars for the claimed element “thermal displacement amount estimation device”. The publication cites in Para. [0014], “displacement amount sensor device”.  If the applicant is refereeing the claimed element “thermal displacement amount estimation device” is same as “displacement amount sensor device”, then the claim 8 should be written according the specification.  In the publication of the instant application, Fig. 2 cites “Thermal displacement amount estimation program” in storage device 25. If this Thermal displacement amount estimation program is referred to the claimed  element “thermal displacement amount estimation device, then the applicant should further define the element in the specification. Therefore, the  Therefore, claim 8 do not satisfy the written description requirement.
Examiner note: Thermal displacement amount estimation program  is computer software per se and is not a "process," a "machine," a "manufacture" or a "composition of matter” as defined in 35 USC § 101.  

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6-10, 12-16 and 18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Analysis (Claim 8)
Step 1: Statutory Category-Yes
The claim 8 is directed to "A thermal displacement amount estimation device”.  

Step 2A-Prong 1: Judicially Exception Recited-Yes
The claim 8 recites the limitations of: a storing section that stores data relating to a first thermal displacement amount temporal variation that represents a variation with respect to a continuous operation time period of the arm mechanism in a 
a thermal displacement amount estimation processing section that refers to the first and second thermal displacement amount temporal variations to estimate a thermal displacement amount of the reference point of the end effector based on the continuous operation time period after activation of the arm mechanism and a continuous stopped time period.  The highlighted elements covers performance of the limitation in mental process, for an example, an operator is monitoring and/or watching the robot and/or end effector movement and visually observing the displacement of the end effector during robot operation which might cause due to heat casing an expansion of the arm of the robot. Other than reciting “storage section” and “thermal displacement amount estimation processing section”, nothing in the claim elements precludes the step from practically being performed in the mental process.    

Step 2A—Prong 2:  Practical Application-No
The claim recites additional limitations “storing section” and “thermal displacement amount estimation processing section”. There is no practical application after estimating a thermal displacement. The storing section stores data and  thermal displacement amount estimation processing section to estimate thermal displacement 

Step 2B: Inventive Concept-No
 Claims 8 is evaluated as to whether the claims as a whole amount to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim.
As discussed with respect to Step 2A Prong Two, the additional limitations in the claim amount to no more than mere instructions to apply the exception using a computer. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  The claim is ineligible.
Therefore, Claim 8 is ineligible UNDER 35 USC 101 and are rejected under 35 USC § 101.

Examiner's Note
Examiner has cited particular paragraphs/ columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures 
all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.

Claim Objections (having allowable subject matter)
Claims 1-6 and 8 are objected having allowable subject matter, but would be allowable if claim 8 is rewritten to overcome the rejection(s) under 35 U.S.C. 112(a), and 35 U.S.C. 101, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 1, Hosek et al. (US 2016/0136812) (hereinafter Hosek) teaches a robot device (See Fig. 1, and/or Fig. 12, and/or Fig. 17), comprising:
an arm mechanism having a plurality of links and a plurality of joints connecting the plurality of links (See  Para. [0038], and at least Fig. 1, 3-5, 12, discloses robot arm with multiple links and joints);
an end effector mounted to a tip of the arm mechanism (See at least Para. [0038], Fig. 1, discloses “The third link 106 may form an end-effector that may carry a substrate 112”, and/or see Fig. 12, Para. [0090], “end effector 454”):
See at least Abstract, Para. [0038], [0042], [0057], discloses “motors that drive the links of the robot arm, and apply torques or equivalent quantities representative of the motor torques, such as motor currents, voltages or PWM duty cycles”);
a motor driver that drives the motors (See para. [0102], discloses “drive the at least one motor of the robot”, and Para. [0115], [0097], “an apparatus may be provided comprising means, based at least partially upon a command transmission to at least one motor of a robot, wherein the command transmission to the motor is for generating a predetermined torque vector”, which constitutes the motor driver);
a command value outputting section that outputs, to the motor driver, command values for each of the joints to move a reference point of the end effector to a target position (See Para. [0010]-[0012], [0096], discloses “command transmission for adjusting movement of the robot for placing substrate at a desired location”); and
a position correction processing section that refers to the first and second thermal displacement amount temporal variations to estimate a thermal displacement amount of the reference point of the end effector, and corrects the target position based on the estimated thermal displacement amount (See Para. [0090]-[0092], discloses “detecting and correcting for thermal deformation, in alternate aspects, the use of flags 460, 462 in combination with the sensors and encoder captured positions at the flag/sensor transitions may be used otherwise, for example, for the detection of the actual location of the end effector as a replacement of or to compliment the estimation algorithm described above or for any other suitable use”. The examiner notes that Hosek teaches the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hosek to incorporate the feature in order to correct the end effector’s deflection).
Nevertheless, Hosek does not explicitly spell out, wherein a storing section that stores data relating to a first thermal displacement amount temporal variation that represents a variation with respect to a continuous operation time period in a thermal displacement amount by which the reference point of the end effector is displaced from a cool position to a heat balance position due to heat generation that occurs due to operation of the arm mechanism, and data relating to a second thermal displacement amount temporal variation that represents a variation with respect to a continuous stopped time period in a thermal displacement amount by which the reference point of the end effector returns from the heat balance position to the cool position accompanying stopping of operation of the arm mechanism; and 
the first and second thermal displacement amount temporal variations to estimate a thermal displacement amount of the reference point of the end effector based on the continuous operation time period after activation of the arm mechanism and a continuous stopped time period.
JP2016215316A (see attached English translate for claim mapping) teaches, wherein a storing section that stores data relating to a first thermal displacement amount temporal variation that represents a variation with respect to a continuous See Para. [0004], [0056], and see Para. [0059], “the CPU 201 sets a permissible value (permissible angle change amount) DS and a unit time (range time) TS of the angle change amount as a reference for determining that the thermal displacement of the robot arm 101 is stable”),
Kimura (US 2013/0345871) teaches in Para. [0010]-[0011], “estimates an estimated position of a distal end of the robot arm main body from the current estimated temperature of the frame, and calculates the drive command on the basis of the displacement amount of the estimated position relative to a target position of the distal end of the robot arm main body, wherein, when the drive of the robot arm main body is restarted, the calculating unit estimates a previous estimated temperature of the frame on the basis of the thermal property of the frame, the drive halt time during which the drive of the robot arm main body has been stopped, and an estimated temperature of the frame determined immediately before the drive of the robot arm main body is stopped.”
Yano Kanji (JP2015150676, this reference is from IDS filed on 04/21/2021, and see attached English translate for claim mapping) teaches in [0030], “The estimation information table shown in FIG. 5A is data that stores the temporal transition of the arm estimated length. The elapsed time is the time from the start of driving when the robot arms 2 and 3 are started to be driven when the motors 91 to 93 and the like are not generating heat and thermal expansion is not occurring”, and see Para. [0034], “the estimated information table is stored in the estimated information storage unit 81 in association with a predetermined ambient temperature”, and Para. [0042], discloses 
Nevertheless, the teaching of the prior arts as discussed above individually or in combination fails to explicitly teach the limitations of “stores data relating to a first thermal displacement amount temporal variation that represents a variation with respect to a continuous operation time period in a thermal displacement amount by which the reference point of the end effector is displaced from a cool position to a heat balance position due to heat generation that occurs due to operation of the arm mechanism, and data relating to a second thermal displacement amount temporal variation that represents a variation with respect to a continuous stopped time period in a thermal displacement amount by which the reference point of the end effector returns from the heat balance position to the cool position accompanying stopping of operation of the arm mechanism; and the first and second thermal displacement amount temporal variations to estimate a thermal displacement amount of the reference point of the end effector based on the continuous operation time period after activation of the arm mechanism and a continuous stopped time period” and in combination with all other limitations of claim 1.
Claims 2-6 depends on claim 1. Therefore, claims 2-6 would be allowable by virtue of its dependency.

Regarding Claim 8, Hosek et al. (US 2016/0136812) (hereinafter Hosek) teaches a thermal displacement amount estimation device that estimates a thermal displacement amount by which a reference point of an end effector mounted to a tip of an arm See Para. [0090], discloses “The sensor transitions associated with the flags on the end effector can be used to estimate the amount of thermal expansion in the radial direction”) .
JP2016215316A (See attached English Translate for claim mapping) teaches, wherein a storing section that stores data relating to a first thermal displacement amount temporal variation that represents a variation with respect to a continuous operation time period of the arm mechanism in a thermal displacement amount (See Para. [0004], [0056], and see Para. [0059], “the CPU 201 sets a permissible value (permissible angle change amount) DS and a unit time (range time) TS of the angle change amount as a reference for determining that the thermal displacement of the robot arm 101 is stable”).
Kimura (US 2013/0345871) teaches in Para. [0010]-[0011], “estimates an estimated position of a distal end of the robot arm main body from the current estimated temperature of the frame, and calculates the drive command on the basis of the displacement amount of the estimated position relative to a target position of the distal end of the robot arm main body, wherein, when the drive of the robot arm main body is restarted, the calculating unit estimates a previous estimated temperature of the frame on the basis of the thermal property of the frame, the drive halt time during which the drive of the robot arm main body has been stopped, and an estimated temperature of the frame determined immediately before the drive of the robot arm main body is stopped”
Yano Kanji (JP2015150676, this reference is from IDS filed on 04/21/2021, and see attached English translate for claim mapping)  teaches in [0030], “The estimation  The elapsed time is the time from the start of driving when the robot arms 2 and 3 are started to be driven when the motors 91 to 93 and the like are not generating heat and thermal expansion is not occurring”, and see Para. [0034], “the estimated information table is stored in the estimated information storage unit 81 in association with a predetermined ambient temperature”, and Para. [0042], discloses “The second arm current length and the second arm estimated length obtained here are temporarily stored in the RAM 3 or the like”. 
Nevertheless, the teaching of the prior arts as discussed above individually or in combination fails to explicitly teach the limitations of “stores data relating to a first thermal displacement amount temporal variation that represents a variation with respect to a continuous operation time period of the arm mechanism in a thermal displacement amount by which the reference point of the end effector is displaced from the cool position to the heat balance position, and data relating to a second thermal displacement amount temporal variation that represents a variation with respect to a continuous stopped time period in a thermal displacement amount. by which the reference point of the end effector returns from the heat balance position to the cool position accompanying stopping of operation of the arm mechanism; and a thermal displacement amount estimation processing section that refers to the first and second thermal displacement amount temporal variations to estimate a thermal displacement amount of the reference point of the end effector based on the continuous operation time period after activation of the arm mechanism and a continuous stopped time period”, and in combination with other limitations of claim 8.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hosek et al. (US 2016/0136812)  (hereinafter Hosek) in view of Yano Kanji (JP2015150676, this reference is from IDS filed on 04/21/2021, and the attached English translate is used for claim mapping).

Regarding Claim 7, Hosek  teaches a robot device (See Fig. 1, and/or Fig. 12, and/or Fig. 17), comprising: 
See  Para. [0038], and at least Fig. 1, 3-5, 12, discloses robot arm with multiple links and joints);
an end effector mounted to a tip of the arm mechanism (See at least Para. [0038], Fig. 1, discloses “The third link 106 may form an end-effector that may carry a substrate 112”, and/or see Fig. 12, Para. [0090], “end effector 454”);
a plurality of motors each of which generates motive power for each of the plurality of joints (See at least Abstract, Para. [0038], [0042], [0057], discloses “motors that drive the links of the robot arm, and apply torques or equivalent quantities representative of the motor torques, such as motor currents, voltages or PWM duty cycles”);
a motor driver that drives the motors (See para. [0102], discloses “drive the at least one motor of the robot”, and Para. [0115], [0097], “an apparatus may be provided comprising means, based at least partially upon a command transmission to at least one motor of a robot, wherein the command transmission to the motor is for generating a predetermined torque vector”, which constitutes the motor driver);
a command value outputting section that outputs, to the motor driver, command values for each of the joints to move a reference point of the end effector to a target position (See Para. [0010]-[0012], [0096], discloses “command transmission for adjusting movement of the robot for placing substrate at a desired location”); 
a position correction processing section that refers to the thermal displacement amount temporal variation to estimate a thermal displacement amount of the reference See Para. [0090]-[0092], discloses “detecting and correcting for thermal deformation, in alternate aspects, the use of flags 460, 462 in combination with the sensors and encoder captured positions at the flag/sensor transitions may be used otherwise, for example, for the detection of the actual location of the end effector as a replacement of or to compliment the estimation algorithm described above or for any other suitable use”. The examiner notes that Hosek teaches the general conditions of the claimed feature and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hosek to incorporate the feature in order to correct the end effector’s deflection).
Nevertheless, Hosek does not explicitly spell out, wherein a storing section that stores data relating to a thermal displacement amount temporal variation that represents a variation with respect to a continuous operation time period in a thermal displacement amount by which the reference point of the end effector is displaced from a cool position to a heat balance position due to heat generation that occurs due to operation of the arm mechanism; and 
position correction based on the continuous operation time period after activation of the arm mechanism.
However, Yano Kanji teaches, wherein a storing section that stores data relating to a thermal displacement amount temporal variation that represents a variation with respect to a continuous operation time period in a thermal displacement amount by which the reference point of the end effector is displaced from a cool position to a heat See at least Para. [0007], “The robot device according to the present invention provides estimation information indicating an arm estimated length according to an elapsed time of an articulated robot arm having an actuator for moving a joint inside and the robot arm whose length changes with the passage of time. The storage means for storing and a control unit for driving the actuator to control the robot arm so that the tip of the robot arm becomes a target position are provided, and the control unit controls the robot arm. At that time, the arm estimated length is obtained based on the estimated information acquired from the storage means and the elapsed time, and the deviation amount with respect to the target position is corrected according to the obtained estimated arm length” and/or Para. [0030], discloses “The elapsed time is the time from the start of driving when the robot arms 2 and 3 are started to be driven when the motors 91 to 93 and the like are not generating heat and thermal expansion is not occurring (this is called an initial state). Is. The estimated arm length is an actually measured value obtained by actually measuring the arm length using the length measuring device 10 and the pressure sensor 20 for each elapsed time”, and Para. [0031]-[0034], [0042]-[0045], [0049] and [0056], discloses “The robot arms 2 and 3 thermally expand due to heat generated by a motor or the like contained in the frame, and the amount of change in arm length due to thermal expansion is affected by the ambient temperature of the robot arms 2 and 3, and the estimation information table may be stored in common to the plurality of robot arms 2 and 3, or may be stored separately in each of the plurality of robot arms 2 and 3”); and 
position correction based on the continuous operation time period after activation of the arm mechanism. (See Para. [0002], “perform no empty operation for several hours”, and in Para. [0054], “since it is not necessary to perform the warm-up operation, the preparation time until the actual work is started can be shortened, and the energy consumed for the warm-up operation can be saved”, hence continuous operation after activation of the robot arm, and see Para. [0056], “accurately correct the positional deviation of the tips of the robot arms 2 and 3, and accurately position the tips of the robot arms 2 and 3 at the target position”, and/or see Para. [0049], [0061], discloses “The current arm length (M2) of the second time is necessarily the same as the estimated length of the arm (L2) of the second time because the thermal expansion change is caused by the idle operation performed between the time t1 and the time t2, and correcting the estimated arm length obtained from the estimation information table associated with the ambient temperature according to the amount of change in the stored arm length”. Additionally, see Para. [0008], [0027], [0037]- [0038], [0044]-[0045], discloses general conditions of the claimed invention).
The examiner notes that the prior art, Yano Kanji teaches the general requirements of the claimed invention and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to have modified the teaching of Hosek with the teaching of Yano Kanji to incorporate the feature in order to control the robot arm with high accuracy during actual work.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to B M M HANNAN whose telephone number is (571)270-0237. The examiner can normally be reached MONDAY-FRIDAY at 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B M M HANNAN/Primary Examiner, Art Unit 3664